Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to papers filed on 3/16/2022.  

Continuation of 3. NOTE: 
The amendment of the claim(s) contains a new issue requiring further search and consideration.
(1) Claim structure for claims 3 and 5-20 have been changed, which is a new issue requiring further search and consideration.
(2) Regards claim 4 on 12/1/2021, Kanayama et al (US 4484097 A) shows as claimed such that a length of an upper base of the trapezoidal sheet is smaller than a length of a lower base of the trapezoidal sheet, refer markup below. 

    PNG
    media_image1.png
    261
    261
    media_image1.png
    Greyscale


In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

/JOHN K KIM/Primary Examiner, Art Unit 2834